TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 24, 2018



                                       NO. 03-18-00543-CV


                                      Marina Ginn, Appellant

                                                  v.

                                      Gregory Ginn, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 2, 2018. Appellant has filed a

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.